Concur—Breitel, J. P., Rabin and Eager, JJ.; Valente and McNally, JJ., dissent and vote to affirm in the following memorandum: We vote for affirmance. The test laid down for proceedings of this character is that the evidence must be “ entirely satisfactory ”. *745We are of the opinion that the evidence in this record meets that test. Essentially, we are concerned with an issue of credibility. The unusual circumstances under which the alleged loan was made to the complainant by the defendant more than warranted the triers of the fact to believe the complainant and disbelieve the defendant. Settle order on notice.